Case 1:18-cr-00202-CMA-GPG Document 333 Filed 09/09/20 USDC Colorado Page 1 of 17




                          IN THE UNITED STATES DISTRICT COURT
                                 DISTRICT OF COLORADO
                              JUDGE CHRISTINE M. ARGUELLO


   Criminal Action No. 18-cr-00201-CMA-GPG

   UNITED STATES OF AMERICA,

            Plaintiff,

   v.

   1. JESSICA MONARREZ, and
   2. ANDY SELTZER,

            Defendants.

   ----------------
   and
   ----------------

   Criminal Action No. 18-cr-00202-CMA-GPG

   UNITED STATES OF AMERICA,

            Plaintiff,

   v.

   1. DEAN SCHMID,
   2. ANGELA SCHMID, and
   4. ANDY SELTZER,

        Defendants.
   ______________________________________________________________________

        OPINION AND ORDER ADOPTING RECOMMENDATIONS AND DENYING
                      MOTIONS TO DISMISS AND TO SEVER
    _____________________________________________________________________

            THIS MATTER comes before the Court pursuant to various motions filed by Mr.

   Seltzer and Ms. Schmid in one or both cases, described in more detail below.




                                              1
Case 1:18-cr-00202-CMA-GPG Document 333 Filed 09/09/20 USDC Colorado Page 2 of 17




          In 18-cr-201, the Defendants are charged in a 5-count Indictment (# 16) of April

   24, 2018. Count 1 charges both Defendants with conspiracy to distribute

   methamphetamine in violation of 21 U.S.C. § 841 and 846, and Count 2 charges Mr.

   Seltzer with an individual instance of distributing methamphetamine in violation of 21

   U.S.C. § 841(a)(1) and (b)(1)(A)(viii). The remaining counts are not germane to the

   matters presently before the Court.

          In 18-cr-202, the Defendants are charged in a 10-count Indictment (# 21) of

   August 24, 2018. Count 1 charges the Defendants with conspiracy to distribute

   methamphetamine in violation of 21 U.S.C. § 841 and 846. Count 6 charges Ms.

   Schmid with an individual instance of distributing methamphetamine in violation of 21

   U.S.C. § 841(a)(1) and (b)(1)(A)(viii). The remaining charges are not germane to the

   matters presently before the Court.

          A. Mr. Seltzer’s Motions to Reconsider Detention, (#122/#230)1

          Mr. Seltzer filed motions in December 2019 requesting reconsideration of his

   detention order. At a hearing on December 24, 2019, the Magistrate Judge

   recommended (#127/#241) that Mr. Seltzer’s motions be denied. No objections to that

   recommendation were filed. Mr. Seltzer subsequently filed additional motions

   (#155/#261) again seeking reconsideration of his detention. Those more recent

   motions appear to have been denied by the Magistrate Judge on March 20, 2020

   (#157/#263).


   1
           Because most motions addressed in this Order were filed identically in both cases, for
   efficiency purposes the Court will identify motions and related filings in the format of (#X/#Y).
   The X represents the appropriate docket number in the 18-cr-201 case and the Y represents the
   appropriate docket number in the 18-cr-202 case. Deviations from this format will be expressly
   noted.

                                                   2
Case 1:18-cr-00202-CMA-GPG Document 333 Filed 09/09/20 USDC Colorado Page 3 of 17




         To the extent the December 2019 motions have not been mooted by Mr.

   Seltzer’s subsequent filings, in the absence of timely objections, the Court reviews the

   Magistrate Judge’s recommendation under whatever standard the Court deems

   appropriate. Summers v. State of Utah, 927 F.2d 1165, 1168 (10th Cir. 1991). The

   Court has reviewed the Magistrate Judge’s December 24, 2019 recommendation for

   clear error and, finding none, adopts that recommendation and denies Mr. Seltzer’s

   December 2019 motions.

         B. Mr. Seltzer’s Motions for a Personal Recognizance Bond (#125/#239)

         In December 2019, contemporaneously with his motions seeking reconsideration

   of his detention order, Mr. Seltzer filed motions requesting that he be released on a

   personal recognizance bond. At the December 24, 2019 hearing, the Magistrate Judge

   recommended (#127/#241) that the motions be denied. No objections to that

   recommendation were filed. Once again, to the extent that Mr. Seltzer’s requests have

   not been rendered moot by subsequent proceedings, the Court has reviewed the

   Magistrate Judge’s un-objected to recommendation of December 24, 2019 for clear

   error and, finding none, adopts it. Mr. Seltzer’s motions for a personal recognizance

   bond are denied.

         C. Mr. Seltzer’s Motions to Continue Trial (#130/#244)

         On December 30, 2019, Mr. Seltzer filed motions seeking the continuance of the

   then-pending trial dates in April and May of 2020. On January 27, 2020, the Magistrate

   Judge recommended (#140/#250) that the motions be granted and that the trials be

   reset to dates in September and October 2020. 2 No objections to that recommendation



   2
         Those trial dates have since been vacated and reset again (#170/#276).
                                                 3
Case 1:18-cr-00202-CMA-GPG Document 333 Filed 09/09/20 USDC Colorado Page 4 of 17




   were filed. To the extent Mr. Seltzer’s motions have not been rendered moot by

   subsequent events, the Court has reviewed the un-objected to recommendation of

   January 27, 2020 for clear error and, finding none, adopts it. Mr. Seltzer’s motions to

   continue trial are granted on the findings made by the Magistrate Judge on January 27,

   2020.

           D. Mr. Seltzer’s Motions to Dismiss for Speedy Trial Violation (#153/#259)

           Mr. Seltzer moves to dismiss the charges against him, arguing that both his

   statutory and constitutional speedy trial rights have been violated.

                  1. Constitutional claim

           The Sixth Amendment guarantees a defendant a right to a speedy trial. In

   assessing whether delay in commencing trial has affected a defendant’s Sixth

   Amendment rights, the Court considers and balances four factors: (i) the length of the

   delay; (ii) the reason for the delay; (iii) the defendant’s assertion of his right; and (iv)

   prejudice to the defendant. U.S. v. Cortes-Gomez, 926 F.3d 699, 706 (10th Cir. 2019).

                  1. Length of delay

           The threshold factor is the length of the delay, and the Court turns to the

   remaining factors only if the length of the delay has reached a point of “presumptive

   prejudice,” which the 10th Circuit has set as one year. Id. Mr. Seltzer was arrested on

   or about April 5, 2018 and has been detained since – a period of roughly 29 months.

   Thus, because the length of his delay is presumptively prejudicial, the Court turns to the

   remaining factors.

                  2. Reasons for delay

           Numerous factors have contributed to the delay in bringing Mr. Seltzer to trial.



                                                  4
Case 1:18-cr-00202-CMA-GPG Document 333 Filed 09/09/20 USDC Colorado Page 5 of 17




          Mr. Seltzer has been appointed three different counsel in these cases. His first

   counsel withdrew on February 6, 2019 (#63/#118) for reasons that are not disclosed in

   the public record. His second counsel withdrew at Mr. Seltzer’s request on September

   25, 2019 (#98/#190). Mr. Seltzer proceeded pro se, assisted by standby and advisory

   counsel, until March 25, 2020 (#159/#265). Thereafter, at Mr. Seltzer’s request, his

   standby and advisory counsel assumed his representation to the present time.

   Changes of counsel inherently delay the progress of a case, as each new counsel

   requires time to come up to speed on proceedings and to refashion the case strategy to

   their liking. And situations where a defendant proceeds pro se tend to delay

   proceedings even more, particularly where, as here, the pro se defendant engages in

   considerable motion practice on his own. Finally, delay is inevitable when a defendant

   ceases his pro se status and returns to representation by counsel, as counsel again has

   to review the proceedings to date and sometimes file (or withdraw) motions to return the

   case to an appropriate state and resume preparation of a defense. Some of these

   delays are attributable to Mr. Seltzer’s own choices, others may not be, but in no event

   is the Government culpable for any delays resulting from repeated changes of defense

   counsel.

          Mr. Seltzer has filed numerous motions, both through counsel and pro se. Most

   significantly, Mr. Seltzer has filed or joined in at least six motions requesting that the trial

   dates in these cases be continued. See 18-cr-201, #42 (Mr. Seltzer joining in co-

   defendant’s request for unspecified continuance, a request that was ultimately granted

   (#52), delaying the scheduled trial date approximately 9 months); (#66/#124) (Mr.

   Seltzer requesting additional 4-month continuance); 18-cr-201, #80 (Mr. Seltzer



                                                  5
Case 1:18-cr-00202-CMA-GPG Document 333 Filed 09/09/20 USDC Colorado Page 6 of 17




   requesting a another 4-month continuance); 18-cr-201, #86 (Mr. Seltzer’s counsel

   requesting unspecified continuance of trial date to accommodate schedule conflict, a

   request that was ultimately granted (#91) which resulted in an additional 2-month

   continuance); (#108/#207) (pro se motion by Mr. Seltzer requesting 4-5 month

   continuance to prepare his defense); (#130/#244) (pro se motion by Mr. Seltzer

   requesting 4-month continuance). In addition to the extensive delays occasioned by Mr.

   Seltzer’s motions directly seeking to continue the trial, the efficient pace of this case has

   been further slowed by Mr. Seltzer’s filing of numerous substantive motions, both

   through counsel and pro se. See generally, 18-cr-201, 3 #55 (motion to suppress); #69,

   #122, #155 (multiple motions seeking reconsideration or modification of detention

   order); #103-105 (pro se motions seeking discovery, Bill of Particulars, and Brady

   material); #149-152 (various counseled motions seeking discovery and a James

   hearing); #153 (the instant motion); #165 (motion to dismiss Indictment, since

   withdrawn). Each of these motions acts to further delay the progress of this case

   towards trial.

          Particularly in 18-cr-202, Mr. Seltzer is also subject to delays in the case

   occasioned by the actions of his co-defendants. Like Mr. Seltzer did for a time, Ms.

   Schmid has decided to proceed pro se (#98, #104), and delays that flow from her status

   affect the pace of the case and are not chargeable to the Government.

          The factor of the reason for delays weighs against the government in proportion

   to the degree to which the government caused the delay. U.S. v. Batie, 433 F.3d 1287,




   3
           Most of these motions were filed in 18-cr-202, but for purposes of illustrating the point, it
   is not necessary to separately cite to the corresponding docket entries in that case.
                                                    6
Case 1:18-cr-00202-CMA-GPG Document 333 Filed 09/09/20 USDC Colorado Page 7 of 17




   1291 (10th Cir. 2006). Delays that are attributed to motions filed or continuances sought

   by a defendant are not attributable to the government at all. Id. The causes listed

   above account for the vast majority of the delay in bringing this case to trial, yet little to

   none of that delay is attributable to actions taken by the Government.

          Finally, the Court would be remiss if it failed to acknowledge the delays

   occasioned by the onset of the COVID-19 pandemic, beginning in approximately March

   2020 and continuing, effectively, to date. That pandemic has slowed the pace of nearly

   all civil and criminal cases due to the court’s inability to quickly and effectively conduct

   in-person hearings and trials. See generally General Orders 2020-12 and 2020-15.

   Some portion of the delays that have occurred since March 2020 are the result of forces

   that are external to Mr. Seltzer, the Government, and the Court, and are thus not

   attributable to any party.

          Based on the foregoing analysis, the Court concludes that the “reason for delay”

   factor weighs heavily against Mr. Seltzer.

                 3. Mr. Seltzer’s invocation of rights

          The Court looks to “whether the defendant has actively asserted his right to a

   speedy trial,” examining the “frequency and force” of objections, as well as their timing.

   U.S. v. Black, 830 F.3d 1099, 1120 (10th Cir. 2016). Naturally, the Court also considers

   the converse as well – those situations in which the defendant expressly or impliedly

   consented to delays in the trial date, as well as those situations in which the defendant

   affirmatively asked for delays.

          As discussed previously, Mr. Seltzer affirmatively requested continuances of the

   trial date on at least six occasions. By all appearances, the first time that Mr. Seltzer



                                                  7
Case 1:18-cr-00202-CMA-GPG Document 333 Filed 09/09/20 USDC Colorado Page 8 of 17




   made any mention of Speedy Trial concerns is in the instant motion, filed in March

   2020, nearly two full years into this case. As in Black, 830 F.3d at 1120, and U.S. v.

   Margheim, 770 F.3d 1312, 1328 (10th Cir. 2014), Mr. Seltzer’s first meaningful

   invocation of his speedy trial rights has come late in the proceedings, resulting in the

   conclusion that this factor tips against a dismissal.

                 4. Prejudice to Mr. Seltzer

          In cases of extreme delay – which the 10th Circuit has declared to be six years or

   more – the presumption of prejudice alone is sufficient to tip this factor to the

   defendant’s favor. But if the delay has not yet reached that point, the defendant bears

   the burden of making a particularized showing of prejudice that has resulted from the

   delay. Importantly, the defendant’s showing must tie the prejudice to delays that are

   attributable to the government; where the defendant bears responsibility for some delay,

   prejudice that has arisen because of the defendant’s delay does not weigh in the

   balance. U.S. v. Hicks, 779 F.3d 1163, 1168-69 (10th Cir. 2015). Generally, a

   defendant has three primary interests that militate against excessive pretrial delay: (i)

   the need to prevent oppressive incarceration; (ii) the need to minimize anxiety and

   concern of the defendant; and (iii) avoiding impairment to the defense. U.S. v. Nixon,

   919 F.3d 1265, 1274 (10th Cir. 2019).

          Mr. Seltzer has been detained since his arrest in April 2018, and if trial proceeds

   in early 2021 as anticipated, he will have been detained roughly 32 months. But pre-

   trial detention of this length alone does not amount to substantial prejudice. See Black,

   830 F.3d at 1122 (giving no weight to the prejudice factor despite the defendant arguing

   that “he was prejudiced because he had spent well over two years of his life in a jail cell



                                                 8
Case 1:18-cr-00202-CMA-GPG Document 333 Filed 09/09/20 USDC Colorado Page 9 of 17




   awaiting trial”). Nor has Mr. Seltzer offered any particularized articulation of prejudice

   relating to “anxiety and concern.” The Court acknowledges that ongoing detention is

   burdensome and frustrating for Mr. Seltzer, but the Court cannot conclude that Mr.

   Seltzer has identified any degree of prejudice on these points that is particularly

   attributable to the few instances of delay that could even theoretically be identified as

   being attributable to the government. As discussed previously, the Court has found that

   much of the delay in proceeding to trial is attributable to decisions made by Mr. Seltzer

   himself, or due to external circumstances for which no party bears any culpability.

   Thus, Mr. Seltzer’s ongoing detention does not amount to prejudice sufficient to tip this

   factor in his favor.

          Based on the Court’s consideration of the four factors, the Court finds that Mr.

   Seltzer has not shown that his Sixth Amendment rights to a speedy trial have been

   violated. Thus, his motion seeking dismissal on constitutional grounds is denied.




                  2. Statutory claim

          Mr. Seltzer also asserts that he has not been brought to trial within the time

   frames established by the Speedy Trial Act, 18 U.S.C. § 3161. Generally speaking, that

   statute requires that a defendant be brought to trial within 70 days of his initial

   appearance, although those time limits are subject to tolling for a wide array of reasons.

   18 U.S.C. § 3161(c), (e), (h).

          Mr. Seltzer’s initial appearance was on April 5, 2018, but his statutory Speedy

   Trial clock did not begin running until the date the Indictment was unsealed, April 24,



                                                 9
Case 1:18-cr-00202-CMA-GPG Document 333 Filed 09/09/20 USDC Colorado Page 10 of 17




    2018. See 18 U.S.C. § 3161(c) (clock begins running from initial appearance or

    unsealing of indictment, “whichever date last occurs”). The clock was tolled as of June

    5, 2018, the date that Ms. Monarrez moved to continue the trial date, 18-cr-201, #40, a

    request in which Mr. Seltzer joined (#42). 4 See 18 U.S.C. §3161(h)(1)(D) (pendency of

    pretrial motion tolls clock). Thus, by the time of Ms. Monarrez’s motion, a total of 42

    days elapsed on Mr. Seltzer’s Speedy Trial clock.

           Resolution of the motion to continue was apparently delayed by the parties’

    desire to conduct more investigation before setting a new trial date (#47, #49), and the

    motion was ultimately granted on October 9, 2018 (#52). A new trial date was set for

    April 1, 2019 and the Magistrate Judge made findings that excluded the time between

    “the first trial date [of July 2, 2018, see #21] and the trial set for April 1, 2019” in

    furtherance of the ends of justice. See 18 U.S.C. § 3161(h)(7)(b). Thus, the Speedy

    Trial clock remained tolled at 42 days through April 1, 2019.

           In February 2019, Mr. Seltzer moved to continue the trial date (#66), and the

    Magistrate Judge granted that motion, continuing to trial to July 1, 2019 and making

    findings excluding all time between April 1, 2019 and July 1, 2019 pursuant to the ends

    of justice. (#70). Thus, the clock remained tolled through July 1, 2019. On June 13,

    2019, Mr. Seltzer again moved (#80) to continue the trial and the Magistrate Judge

    granted (#85) that motion, continuing the trial date to November 4, 2019 and again




    4
             For purposes of efficiency, this analysis will focus on the 18-cr-201 case alone and the
    corresponding docket numbers refer only to that case. The operative dates in 18-cr-202 may
    differ, but not in ways that materially alter the analysis. See e.g. 18-cr-202, #58 (first motion to
    continue trial, filed June 13, 2018).
                                                     10
Case 1:18-cr-00202-CMA-GPG Document 333 Filed 09/09/20 USDC Colorado Page 11 of 17




    making findings pursuant to the ends of justice to exclude the intervening time from the

    Speedy Trial calculation.

           Now pro se, Mr. Seltzer filed another motion to continue the trial date on October

    11, 2019 (#108). The Magistrate Judge recommended (#110) that that motion be

    granted, that the trial date be reset to April 6, 2020, and that the intervening time be

    excluded form the Speedy Trial calculation pursuant to the ends of justice. The Court

    adopted (#120) that recommendation on November 18, 2019. Thus, the clock remained

    tolled through April 6, 2020.

           Mr. Seltzer moved for another continuance on December 30, 2019 (#130). The

    Magistrate Judge recommended (#140) that the motion be granted, that trial be reset to

    September 1, 2020, and that the intervening time be excluded from the Speedy Trial

    calculation pursuant to the ends of justice. The Court has adopted that

    recommendation in this Order as set forth above. Thus, the Speedy Trial clock

    remained tolled through September 1, 2020.

           Finally, on April 27, 2020, the Magistrate Judge entered an order (#170)

    continuing the September 1, 2020 trial date to November 2, 2020. Although it appears

    to have been issued sua sponte, the order makes findings that such a continuance

    meets the ends of justice, both because the ongoing COVID-19 pandemic makes

    commencement of a trial by September 1, 2020 more difficult, and also because Mr.

    Seltzer’s counsel “needs time to review the discover as he has only recently been




                                                 11
Case 1:18-cr-00202-CMA-GPG Document 333 Filed 09/09/20 USDC Colorado Page 12 of 17




    appointed as full counsel.” Thus, the Speedy Trial clock remains tolled through

    November 2, 2020. 5

           Accordingly, because only a total of 42 of the 70 available days have elapsed on

    Mr. Seltzer’s statutory Speedy Trial clock under 18 U.S.C. § 3161(c), and the clock

    remains tolled at present, no violation of the statute has occurred. Thus, Mr. Seltzer’s

    motion to dismiss the Indictment on Speedy Trial grounds is denied.

           E. Mr. Seltzer’s Motion to Sever, 18-cr-202, #170, #249

           Mr. Seltzer filed a pro se motion seeking severance from his co-defendants for

    purposes of trial. That motion, filed in both cases (but subsequently deemed withdrawn

    in 18-cr-201 due to the Notice of Disposition filed by his sole co-defendant in that case),

    argues generally that there will be “prejudicial spillover” that will result if he is jointly tried

    with his sole remaining co-defendant here, Ms. Schmid, because “the charges and

    evidence against [Ms. Schmid is] far more substantial and incriminating than that

    against him.” He does not elaborate on the factual basis for that assertion.

           Fed. R. Crim. P. 8(b) provides that “two or more defendants may be charged in

    the same indictment or information if they are alleged to have participated in the same

    act or transaction . . . constituting an offense.” Here, Mr. Seltzer and Ms. Schmid are

    both charged in Count 1 with participating in the same conspiracy to distribute

    methamphetamine. Once defendants are properly jointly indicted, there is a


    5
            It appears that there remains an outstanding motion in this case, Mr. Seltzer’s Motion to
    Suppress (#55). Although that motion was initially filed in 2018, Mr. Seltzer’s newest counsel
    has only recently affirmed Mr. Seltzer’s intention to proceed on that motion (#181) and the
    parties have supplemented their briefing as recently as May 29, 2020 (#173, see also #166). By
    all appearances, the motion will require an evidentiary suppression hearing to be conducted by
    the Magistrate Judge, and thus, the motion is not yet under advisement. Thus, it continues to toll
    the Speedy Trial clock pursuant to 18 U.S.C. § 3161(h)(1)(D).

                                                    12
Case 1:18-cr-00202-CMA-GPG Document 333 Filed 09/09/20 USDC Colorado Page 13 of 17




    presumption that they should be tried jointly as well, although Fed. R. Crim. P. 14

    provides that where a defendant is “prejudiced by a joinder of . . . defendants . . . for

    trial together, the court may . . . grant a severance of defendants.” Zafiro v. U.S., 506

    U.S. 534, 538 (1993). A severance is appropriate only where the Court finds that “there

    is a serious risk that a joint trial would compromise a specific trial right of one of the

    defendants, or prevent the jury from making a reliable judgment about guilt or

    innocence.” Id. Zafiro gives several examples of the types of situations where such a

    risk is present: (i) where there is evidence that would be admissible as to a co-

    defendant but which would be excluded in a trial solely against the movant; (ii) where, in

    a complex multi-defendant case, the defendants have “markedly different degrees of

    culpability”; and (iii) where exculpatory evidence would be available to a defendant tried

    alone but would be excluded in a joint trial. Id. at 539. But defendants are not entitled

    to a separate trial simply because they would have a better chance of acquittal if tried

    alone. Id. at 540. Nor does the general argument that there is some degree of

    “spillover” that will result from evidence that is more damaging to a co-defendant than it

    is to the movant. U.S. v. Yurek, 925 F.3d 423, 436 (10th Cir. 2019). To be entitled to

    severance, Mr. Seltzer bears the “heavy burden of showing real prejudice to his case” if

    evidence relating exclusively to Ms. Schmid is included. U.S. v. Morgan, 748 F.3d

    1024, 1043 (10th Cir. 2014).

           Mr. Seltzer has not done so. His motion does not even mention Ms. Schmid,

    much less identify particular evidence that will be used against her that is both irrelevant

    and prejudicial to the count against him. Nor could he. Both he and Ms. Schmid are

    alleged to be members of the same conspiracy, and thus, the Government will be



                                                  13
Case 1:18-cr-00202-CMA-GPG Document 333 Filed 09/09/20 USDC Colorado Page 14 of 17




    required to prove that Mr. Seltzer and Ms. Schmid both joined in and participated in the

    same conspiracy and that they were dependent on each other’s actions to accomplish

    the conspiracy’s objective. Thus, evidence of both co-defendants’ activities are likely to

    be relevant and admissible even if tried separately. Mr. Seltzer makes a passing

    comment that his culpability in the alleged conspiracy is essentially non-existent – that

    he “was working on [Mr.] Schmid’s Mustang and was not working in connection to

    distribute alleged drugs,” but this argument is directed at the weight of the evidence, not

    any clear disparity in the involvement of himself and Ms. Schmid in the alleged

    conspiracy. Finally, although Ms. Schmid is also charged separately in Count 6 with an

    additional crime of distributing methamphetamine on another occasion distinct from the

    conspiracy, Mr. Seltzer has not offered any analysis of the evidence that will be

    presented with regard to this Count, much less shown that remedies such as limiting

    instructions cannot effectively ensure that the jury properly cabins the evidence that

    relates solely to Ms. Schmid and does not consider it with regard to the charges against

    him.

           Accordingly, the Court finds that Mr. Seltzer has not carried his burden of

    showing sufficiently severe prejudice arising from a joint trial as to warrant severance.

    Thus, his motion for severance is denied.

           F. Ms. Schmid’s Motions to Dismiss 18-cr-202, #164, #219

           Ms. Schmid has filed two pro se motions seeking to dismiss the charges against

    her. In the first, Docket #164, argues that the Indictment is deficient because “the

    United States allows some people to manufacture and distribute methamphetamine” –

    that is, 21 U.S.C. § 841(a) prohibits distribution of controlled substances “except as



                                                14
Case 1:18-cr-00202-CMA-GPG Document 333 Filed 09/09/20 USDC Colorado Page 15 of 17




    authorized by this subchapter” -- and that the Indictment “does not say whether or not I

    was given permission to distribute methamphetamine by the United States.”

           The Controlled Substances Act does contemplate exceptions by which controlled

    substances can be legally distributed via a prescription, issued for a legitimate medical

    purpose by an individual medical practitioner acting in the usual course of his or her

    practice. 6 21 C.F.R. §1306.04(a). But such an exception presents an affirmative

    defense that the defendant is obligated to plead and prove, not an element of the

    offense that must be negated in the indictment. 21 U.S.C. § 885(a)(1) makes clear that

    the Government is not required “to negative any exemption or exception set forth in” the

    Controlled Substances Act, and “the burden of going forward with the evidence with

    respect to any such exemption or exception shall be on the person claiming its benefit.”

    21 U.S.C. § 885(a)(1). Thus, because the Government is not required to plead and

    prove that Ms. Schmid was not authorized by the U.S. Government to legally distribute

    methamphetamine, the Indictment is not defective and Ms. Schmid’s motion is denied.

           Ms. Schmid’s second motion, Docket #219, argues that the conspiracy count

    charged against her fails to adequately allege the necessary elements of the offense.

    She argues that the Indictment does not plead any specific facts demonstrating the

    necessary interdependence among the alleged co-conspirators and does not otherwise

    specify the Government’s theory of interdependence. An essential element of the crime

    of conspiracy is that the alleged co-conspirators were interdependent in order to

    achieve the object of the conspiracy. U.S. v. Hill, 786 F.3d 1254, 1266 (10th Cir. 2015).



    6
            Ms. Schmid’s reference to the government authorizing “people to manufacture and
    distribute methamphetamine by registering them as ‘U.S. vessels’” is not supported by citations
    to any authority and is otherwise so vague as to be meaningless.
                                                   15
Case 1:18-cr-00202-CMA-GPG Document 333 Filed 09/09/20 USDC Colorado Page 16 of 17




    Interdependence arises when the co-conspirators “facilitate the endeavors of the other

    alleged co-conspirators or facilitate the venture as a whole,” not simply where each

    defendant acts upon separate but similar or parallel purposes. U.S. v. Evans, 970 F.2d

    663, 670 (10th Cir. 1992). But Ms. Schmid cites to no authority, and the Court is aware

    of none, that requires the Government to plead specific facts regarding interdependence

    in the indictment. Rather, it is well-settled that “it is generally sufficient that an

    indictment set forth an offense in the words of the statute itself, as long as those words

    themselves fully, directly . . . set forth all the elements necessary to constitute the

    offense.” Tillman v. Cook, 215 F.3d 1116, 1132 (10th Cir. 2000). Here, the Indictment

    tracks the language of 21 U.S.C. § 841 and 846, alleging that Ms. Schmid and others

    did “knowingly and intentionally conspire with each other . . .” to distribute

    methamphetamine. It is not necessary for the Government to separately allege that the

    co-conspirators were interdependent as part of the indictment, any more than it is

    necessary for the Government to separately allege other essential element of a

    conspiracy, such as an agreement between the co-conspirators or each co-

    conspirator’s knowledge of the object of the conspiracy. Those and other requirements

    are subsumed within the allegation that the various defendants “conspire[d].” In other

    words, if the Government ultimately proves its assertion that Ms. Schmid “conspire[d]”

    with her co-defendants, it will necessarily have proven the essential elements of an

    agreement, knowledge of the objective, and interdependence because one cannot have

    engaged in a conspiracy without those elements. See generally Hill, 786 F.3d at 1266.

    In short, the Government’s allegation that Ms. Schmid “conspire[d]” is all the allegation

    of interdependence that is necessary in the Indictment. Further elaboration of the



                                                   16
Case 1:18-cr-00202-CMA-GPG Document 333 Filed 09/09/20 USDC Colorado Page 17 of 17




    Government’s theory underlying that contention may be found in the discovery or, if

    appropriate, elicited via a request for a Bill of Particulars.

           Accordingly, Ms. Schmid’s motion to dismiss the Indictment is denied.

    G. Conclusion

           For the foregoing reasons,

           1. The Court ADOPTS the Magistrate Judge’s Recommendation (#127 in 18-cr-

    201 / #241 in 18-cr-202) and Mr. Seltzer’s Motions to Reconsider Detention (#122 /

    #230) are DENIED.

           2. The Court ADOPTS the Magistrate Judge’s Recommendation (#127 / #241)

    and Mr. Seltzer’s Motions for a Personal Recognizance Bond (#125 / #239) are

    DENIED.

           3. The Court ADOPTS the Magistrate Judge’s Recommendation (#140 / #250),

    and Mr. Seltzer’s Motions to Continue Trial (#130 / #244) are GRANTED.

           4. Mr. Seltzer’s Motions to Dismiss Indictment for Speedy Trial Violations (#153 /

    #259) are DENIED.

           5. Mr. Seltzer’s Motions to Sever (18-cr-202 only, #170 and #249) are DENIED.

           6. Ms. Schmid’s Motions to Dismiss Indictment (18-cr-202 only, #164 and #219)

    are DENIED.

           DATED: September 9, 2020

                                                BY THE COURT:

                                                __________________________________
                                                CHRISTINE M. ARGUELLO
                                                United States District Judge




                                                   17
